DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “a machine tool: a tool holder; a machine tool housing; ….” without a transitional phrase, e.g., “comprising”. It is unclear of the exact meaning of claim 1 since it is not clear what the preamble language is and what the body of claims is. For the purpose of examination, the examiner has interpreted it to mean “A machine tool comprising: a tool holder; a machine tool housing; …”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okouchi et al. (US 9,669,534) in view of Yeoh et al. (US 9,522,465).
Regarding claim 10, Okouchi et al. (Okouchi) discloses a machine tool (10) (comprising) a tool holder (41, col. 9 lines 59-67) ; a machine tool housing (31, col. 8 lines 33-44); a spindle (35) rotatably mounted in the machine tool housing and having a drive end (left end, Fig. 5) and a holding end (right end, Fig. 6), the drive end being connected to a drive (26, a motor shaft) for rotating the spindle about an axis of rotation and the holding end being coupled to the tool holder; and a locking device (381, col. 9 lines 3-40, Fig. 14) mounted in the machine tool housing and having a locking element (381) having a locking end (lower end, Fig. 14) for interacting with the spindle and an actuation end (an upper end, Fig. 14), the locking element being reversibly movable between a release position (Fig. 14) and a locking position (Fig. 15), the locking end of the locking element having at least one interlocking connector and the spindle having at least one mating interlocking connector (insertion holes 355, Figs. 14-15, col. 9 lines 38-41) , the at least one interlocking connector being disengaged from the at least one mating interlocking connector of the spindle when the locking element is in the release 

    PNG
    media_image1.png
    744
    573
    media_image1.png
    Greyscale


Okouchi does not disclose the mounting device is electrically insulating to electrically insulate the locking element from the machine tool housing.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Okouchi to be electrically insulating, as taught by Yeoh, to electrically insulate the locking element from the machine tool housing to prevent a risk of electric shock to the user.

Regarding claim 11, Okouchi in view of Yeoh discloses the mounting device is a sleeve through which the locking element extends, the mounting device mounting the locking element in a linearly movable fashion.
Regarding claim 13, Okouchi in view of Yeoh discloses the locking element is a rod and the locking end of the rod forms the at least one interlocking connector.
Regarding claim 14, Okouchi in view of Yeoh discloses the spindle has at least one recess (355, Fig. 15) in a circumferential wall and the at least one recess forms the mating interlocking connector.
Regarding claim 15, Okouchi in view of Yeoh discloses the locking device further includes an actuator (382) for actuating the locking device, the actuator being arranged on the actuation end of the locking element. (col. 9 lines 25-37)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator to be electrically insulating, as taught by Yeoh, to prevent a risk of electric shock to the user.

Regarding claim 16, Okouchi in view of Yeoh discloses the locking device further includes a spring (39) preloading the locking element into the release position. (col. 9 lines 23-25)
Regarding claim 17, Okouchi in view of Yeoh discloses the spring is a spiral spring. (Figs. 14 and 15)
Regarding claim 18, Okouchi in view of Yeoh discloses the spring is arranged between the mounting device and the actuation end. (Figs. 14-15)
Regarding claim 19, Okouchi in view of Yeoh discloses a slitting tool comprising the machine tool as recited in claim 10. (Okouch discloses” the electric tools of these embodiments are those called cut-out tools that can be used for machining operations, such as a cut-out operation, of plaster boards.” Col. 5 lines 58-62. Here, the cut-out operation meets the limitation of slitting operation (tool))
Regarding claim 20, Okouchi in view of Yeoh discloses a drywall cut-out tool comprising the machine tool as recited in claim 10. (Okouch discloses” the electric tools 
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Okouchi in view of Yeoh does not disclose the “the sleeve has an outer face including a thread.” Other prior art of record, also does not teach this limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722